                Case 19-12153-KBO              Doc 671-3        Filed 11/17/20         Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

    In re:
                                                            Chapter 7
    BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,1                                                Case No. 19-12153 (KBO)

                   Debtors.                                 (Jointly Administered)




               ORDER GRANTING FIRST INTERIM (“NON-CONTINGENCY”)
               APPLICATION FOR COMPENSATION AND REIMBURSEMENT
                OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
                    AS COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
             THE PERIOD FROM MARCH 2, 2020 THROUGH SEPTEMBER 30, 2020

                  Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as counsel for the Chapter 7

Trustee in the above-captioned cases, filed a First Interim (“Non-Contingency”) application for

allowance of compensation and reimbursement of expenses for March 2, 2020 through

September 30, 2020 (the “First Interim Application”). The Court has reviewed the First Interim

Application and finds that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334; (b) notice of the First Interim Application, and any hearing on the First Interim

Application, was adequate under the circumstances; and (c) all persons with standing have been

afforded the opportunity to be heard on the First Interim Application. Accordingly, it is hereby

                  ORDERED that the First Interim Application is GRANTED, on an interim basis.

Fees in the amount of $250,636.00, and costs in the amount of $9,726.62, are allowed on an



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).


DOCS_DE:231729.1 57095/001
               Case 19-12153-KBO        Doc 671-3      Filed 11/17/20    Page 2 of 2




interim basis. The Chapter 7 Trustee in the above cases shall pay to PSZ&J the sum of

$250,636.00 as compensation and $9,726.62 as reimbursement of expenses, for a total of

$260,362.62 for services rendered and disbursements incurred by PSZ&J for the period March 2,

2020 through September 30, 2020.

                 ORDERED that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




DOCS_DE:231729.1 57095/001                        2
